DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Applicant’s Amendment filed on 7/14/2022 has been entered and made of record. 
Currently pending Claims:	1-2, 4-9, 11-15
Independent Claims		1, 8, and 15
Amended Claims:		1, 4, 6-8, 11, 13-15
Cancelled or Withdrawn:	3 and 10
Response to Arguments
Applicant’s arguments, see Pages 6, filed 7/14/2022, with respect to claims 3 and 10 have been fully considered and are persuasive.  The objection of claims 3, 83 and 10 has been withdrawn. 
Applicant’s arguments, see Pages 6-9, filed 7/14/2022, with respect to claims 1, 8, and 15 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn.
Interview Summary
On 8/23/2022 The Examiner telephoned applicant’s representative Mr. Jong Wan Suh (Reg. No. 79350) and indicated to applicant that the only remaining issue in the application is Non-statutory Double Patenting, which can be overcome by filing a terminal disclaimer against issued patents 14/352,400 now patent 9794582 B2, 15723,304 now patent 10448039 B2, 15971724 now patent 10469861 B2, 16597153 now patent 10863187 B2. Applicant’s representative agreed to file an electronic terminal disclaimer.
Terminal Disclaimer
Applicant’s electronic Terminal disclaimer filed on 08/24/2022 has been approved and made of record.
Allowable Subject Matter
Claims 1-2, 4-9, 11-15, (renumbered as 1-13) are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [see applicant’s persuasive arguments/remarks on pages 6-9 in view of the amendment to the claims filed on 7/14/2022], satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAOD W BELAI/Examiner, Art Unit 2481       
2481    

      /WILLIAM C VAUGHN JR/      Supervisory Patent Examiner, Art Unit 2481